Gray, C. J.
The law which governs this case is well settled by the decisions of this court. A town is bound to erect barriers or railings, where a dangerous place is in such close proximity to the highway as to make travelling on the highway unsafe. Stevens v. Boxford, 10 Allen, 25. Babson v. Rockport, 101 Mass. 93. Britton v. Cummington, 107 Mass. 347. But it is not bound to do so, to prevent travellers from straying from the highway, although there is a dangerous place, at some distance from the highway, which they may reach by so straying. Sparhawk v. Salem, 1 Allen, 30. Adams v. Natick, 13 Allen, 429. Murphy v. Gloucester, 105 Mass. 470. Commonwealth v. Wilmington, 105 Mass. 599. Warner v. Holyoke, 112 Mass. 362. In the case at bar, there was no dangerous place, and no defect or want of sufficient railing, where the plaintiff’s horse left the highway; and the dangerous place where the accident happened was reached by passing some distance over a level space, and was at a spot not in or contiguous to the highway, and which the town was not bound to guard by a railing or barrier.

Judgment on the verdict.